DETAILED ACTION
1.	Applicant's amendment filed on March 8, 2022 has been entered.  Claims 1-21 are pending.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Argument
3.	Applicant’s arguments filed March 8, 2022 have been fully considered and are persuasive.
Allowable Subject Matter
4.	Claims 1-21 are allowed for the reasons argued by Applicants on page 10 of Remarks, filed March 8, 2022.  None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the claimed invention of the present application at or before the date it was effectively filed.
	The prior art of record Corder; David A. et al. (US 7338010 B2) discloses an air-launched aircraft includes deployable wings, elevons, and vertical fins that deploy from a fuselage during flight. The aircraft may include a control system for operating the elevons, a communication system, and batteries for powering the systems. In addition, the aircraft may include a payload module that mates with an interface in the fuselage. The payload module may include any of a variety of payloads, including cameras, sensors, and/or radar emitters. The aircraft may be powered or unpowered, and may be very small, for example, less than on the order of 10 kg (22 pounds). The aircraft may be employed at a low cost for any of a wide variety of functions, such as surveillance, or as a decoy. The deployable surfaces of the aircraft may be configured to deploy in a pre-determined order, allowing the aircraft automatically to enter controlled flight after being launched in a tumbling mode.
The prior art of record Baumgarten; William J. et al. (US 9334063 B2) discloses an aircraft avionics system including an aircraft interface device configured to communicate with an aircraft avionics system and a tablet interface module configured to communicate with the aircraft interface device and with one or more tablets. The aircraft 
The prior art of record Macrae; James et al. (US 8957791 B2) discloses an aircraft interface apparatus for providing communication between an aircraft system and a device for use on an aircraft comprises a first communication means for providing communication with the aircraft system, and a second communication means for providing communication with the device, wherein the aircraft system uses a first data format and the device uses a second data format, and the apparatus further comprises: --an interface processing resource that is configured to receive data in a first format from the device and, in response, to output data in the second format to the aircraft system and/or to receive data in the second format from the device and, in response, to output data in the first format to the aircraft system.
The prior art of record Baumgarten; William J. et al. (US 20160244180 A1) discloses an aircraft interface device is configured to communicate with an aircraft avionics system that includes a plurality of sensors for an aircraft includes a tablet interface module configured to communicate with the aircraft interface device and with one or more tablets. The tablet interface module includes a user interface that is configured to establish, via a wireless transceiver, a communications channel between the tablet interface module and the one or more tablets and an indicator configured to indicate if the tablet interface module is connected to the one or more tablets. The tablet interface module provides the one or more tablets with information received from the aircraft interface device and wherein the tablet interface module comprises a power supply configured to connect to a power system of the aircraft and to provide power to the one or more tablet devices.
The prior art of record Funderburk; Jason et al. (US 20060143661 A1) discloses an aircraft in-flight entertainment (IFE) system includes an antenna for receiving digital satellite radio signals, and an intermediate frequency (IF) down converter is connected to the antenna for down converting the digital satellite radio signals. A plurality of seat electronic boxes (SEBs) are spaced throughout the aircraft. Each SEB includes at least one IF tuner in communications with the IF down converter.

Based on the teaching of the above prior arts of record, although they are teaching similar subject matter, these prior arts of record Corder; David A. et al. (US 7338010 B2), Baumgarten; William J. et al. (US 9334063 B2), Macrae; James et al. (US 8957791 B2), Baumgarten; William J. et al. (US 20160244180 A1), Funderburk; Jason et al. (US 20060143661 A1), Tillotson; Brian J. et al. (US 8672258 B1), do not disclose these specific limitations of a domain switch in signal communication between the power module and each of the two or more data interface devices and configured to selectively provide power from the power module to at least one of the two or more data interface devices; and a controller in signal communication between the two or more data interface devices and the external data transceiver and configured to provide a data communication path between the selectively powered data interface device and the external data transceiver for the external communication device, wherein: data from the avionics equipment is physically isolated on the data communication path when the first data interface device is powered and the second data interface device is unpowered; and data from the non-avionics equipment is physically isolated on the data communication path when the second data interface device is powered and the first data interface device is unpowered (emphasis added), as set forth in claim 1, similar to claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion  

		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The central fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.



/THANHNGA B TRUONG/Primary Examiner, Art Unit 2498                                                                                                                                                                                                        March 11, 2022